Citation Nr: 0512146	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  01-07 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine secondary to a service-
connected disability of the right knee.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine secondary to a service-connected 
disability of the right knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1971 to 
March 1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied service connection for 
degenerative disc disease of the cervical and lumbar spine as 
secondary to the service-connected disability of the right 
knee. 

In October 2002, the veteran testified at a Board 
videoconference hearing held at the RO before the undersigned 
Acting Veterans Law Judge sitting in Washington, DC.  A 
transcript (T) of that hearing has been associated with the 
claims file.

In April 2003, the Board remanded the case to the RO for 
further development.  The case has recently been returned to 
the Board for appellate consideration.


FINDINGS OF FACT

1. The competent and probative medical evidence does not 
establish a relationship on any basis between the 
degenerative disc of the cervical spine and the veteran's 
service-connected disability of the right knee.

2.  The competent and probative medical evidence does not 
establish a relationship on any basis between the 
degenerative disc of the lumbar spine and the veteran's 
service-connected disability of the right knee.  


CONCLUSIONS OF LAW

1.  Degenerative disc of the cervical spine is not 
proximately due to or the result of the service-connected 
disability of the right knee.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310(a), Allen 
v. Brown, 7 Vet. App. 439 (1995).

2.  Degenerative disc of the lumbar spine is not proximately 
due to or the result of the service-connected disability of 
the right knee.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.310(a) (2004), Allen v. Brown, 7 
Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records refer to a twisting injury of the 
right knee but do not mention any complaints or findings 
referable to the cervical or lumbar spine.  There was a 
reference to a knee injury several years before the veteran 
entered military service.  The RO in May 1972 reviewed this 
evidence and granted service connection for a disability of 
the right knee, identified as torn medical meniscus, on the 
basis of aggravation.

A March 1974 VA orthopedic examination was unremarkable for 
any complaints or findings related to either the cervical or 
lumbar spine.  An examiner for the VA in July 1998 did not 
mention any history of cervical or lumbar spine disability 
and noted the veteran wore a right knee brace and had equal 
leg lengths.  According to the report there was evidence of 
weakness and instability of the knee.  Contemporaneous VA 
clinical records though mid 1998 show the veteran was seen on 
several occasions regarding the right knee. 

In May 2000 the RO received the veteran's claim for secondary 
service connection for herniated discs in the neck and back 
that he claimed were caused by his right knee giving way.  At 
an RO hearing in August 2001 he stated he had had several 
falls and wore a knee brace (T 1-2) but that no physician had 
told him the back and neck problems were related to his knee 
disability (T 5).

The private clinical records received in connection with the 
claim show in early 1994 the veteran reportedly had chronic 
neck pain secondary to an accident a year earlier that was 
described as a hyperextension injury.  Probable arthritis in 
the neck was mentioned in a June 1996 private treatment 
record.  The entry referred to a note from 1994 and that he 
had recurrent neck pain.  In September 1999 there was a 
history of neck pain off and on since 1989 after a falling 
tree hit his hard hat.  Another injury in 1997 was also 
noted.  The complained of progressive worsening in the 
previous six months was not associated with any specific 
injury.  The radiology reports showed mild degenerative 
changes at C5-C6 and other reports mentioned diffuse cervical 
spondylosis and sponylitic changes.  Reports dated early in 
2000 noted several neck injuries since the initial tree-
related injury and recent complaints of lower extremity pain 
and weakness felt to be in part due to peripheral neuropathy.  
Radiology revealed L4-5 right-sided herniation and a 
degenerated bulging disc at L5-S1. 

More recent VA and private records show ongoing chronic back 
and neck pain-related complaints.  A May 2000 private 
hospital reported noted the veteran on the day he was seen 
slipped and fell landing on his back and had a contusion to 
the low back.  

Records received from the Social Security Administration 
(SSA) include a March 2000 psychology report noting the 
veteran related a work place injury to the neck in 1990 when 
a falling tree hit him and this was aggravated a year ago 
when he was hit in the head by a piece of plywood.  An April 
2000 evaluation of the neck and back noted the neck injury in 
1991 with improvement until reinjury the previous summer.  
The veteran stated he had fallen several times because of 
right leg numbness and brought a recent radiology report 
showing lumbar disc degeneration and bulging.  An examiner in 
September 2001 reported old records were not available but 
that the veteran was applying for disability from problems 
including neck and lower back disc herniation that apparently 
resulted from a fall he had in service and for which he 
received VA disability compensation.  An October 2001 
psychology evaluation noted that the veteran was applying for 
benefits on account of his back and neck and that he had 
fallen from a ladder in mid 1999 while working at home, 
sustaining a herniated disc in his low back.  It was reported 
he had back problems for many years.  A private hospital 
report in May 2002 noted past history and current diagnosis 
of degenerative disc disease of the cervical and lumbar 
spine.  

At the Board hearing in October 2002, the veteran said he 
injured his back in a fall from a ladder when his knee gave 
out and had problems with the knee giving out (inter alia T 
2, 4, 13).  He also stated that no physician told him the 
neck and back were secondary problems to his knee (T 11).

A VA examiner in December 2003 stated the claims file had 
been reviewed and that the veteran related having had a back 
injury in military service in addition to the knee injury but 
there was no characterization of the back problem at that 
time.  The examiner confirmed degenerative disc disease of 
the cervical and lumbar spine and opined that there was no 
reason to believe the spine disability was connected to the 
right knee disability.  The examiner noted there were 
distinct episodes of injury to the neck and head to account 
for the pain the veteran experienced and that it was as 
likely as not that the neck pain was not due to a service-
connected injury.  Regarding the lumbar spine the examiner 
stated that the degree of discomfort in the knee complained 
of was a factor in the veteran's gait and would tend to 
aggravate the lumbar spine disorder.  However, the examiner 
noted the veteran left the service in 1972 and worked 27 
years before significant complaints were made and hence there 
was no reason to believe the low back pain was connected to 
military service.  Thus the examiner opined it was at least 
as likely as not that the lumbar spine disability was not 
aggravated by service.

In an addendum the examiner stated his opinion that it was at 
least as likely as not that the condition in the cervical and 
lumbar spine was not caused or aggravated by the service-
connected right knee condition.  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or as in this 
case filed before the date of enactment and not yet final as 
of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the October 2000 rating decision, and 
the December 2000 Statement of the Case (SOC) and the January 
2002 and November 2004 Supplemental Statements of the Case 
(SSOC), cite the law and regulations that are applicable to 
the appeal and explain why the RO denied the claim of 
entitlement to secondary service connection for the cervical 
and lumbar spine degenerative disc disease.

The SSOC in November 2004 set forth the text of the VCAA 
regulations and pertinent regulatory criteria.  

In addition, in July 2003 the RO sent the veteran a letter 
that explained the expanded VA notification and duty to 
assist obligations under the VCAA.  The letter advised him 
that private or VA medical records would be obtained if he 
provided the names and addresses of all sources of treatment 
and the approximate dates of treatment.  The letter 
explained that the RO would help him obtain evidence such as 
medical records, employment records, or records from Federal 
agencies if he furnished enough information to enable VA to 
request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letter served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
new law.  It is clear from the record prior to and since the 
issuance of the letter that the RO had located a 
comprehensive record of medical treatment.  The RO complied 
with the Board's previous remand directive that such VCAA 
notice letter be sent to the veteran in response to 
Quartuccio, supra.  Moreover, the RO issued a duty to assist 
letter in August 2000 that led to the production of 
substantial evidence and the hearing officer had invited the 
veteran to obtain a medical opinion that could support his 
claim (T 6).  In addition, at the Board hearing it was 
agreed that the record would remain open for a specified 
period of time to allow the veteran an opportunity to submit 
such an opinion (T 12).  

The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made before November 9, 2000, the 
date the VCAA was enacted.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In the present case, since the VCAA notification letter was 
not sent to the veteran before the AOJ adjudication that led 
to this appeal, its timing does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  
While the VCAA notice was not provided before the first AOJ 
adjudication of the claim, notice was provided before the 
transfer and certification of the case to the Board.  After 
the notice was provided, the veteran was given ample time in 
which to respond and he did so.  He has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal at the 
present time does not result in prejudice to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  

(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 

(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," in a verbatim presentation the Board finds that 
the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to the claim.  

As noted above, the RO's SOC and SSOCs and its July 2003 
letter discussed the evidence requirements that apply to the 
claim at issue and advised the veteran of the importance of 
submitting evidence to satisfy these requirements.  The 
instructions regarding the need to submit the specified 
evidence is the substantial equivalent of an explicit request 
that he submit any evidence that he had in his possession.  
As noted above, the veteran did respond.  He also had RO and 
Board hearings and on each occasion he was questioned 
regarding any medical opinion favorable to his claim and 
given the opportunity to obtain one.   

The Board finds that in the context of the entire record the 
content requirements of a VCAA notice have been satisfied and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  The veteran has been afforded VA examinations 
to provide information regarding the etiology of the cervical 
spine and lumbar spine degenerative disc disease and to 
obtain the requisite medical opinion.  The record does not 
identify any additional Government or private records which 
have not been obtained or for which reasonable procurements 
efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value, of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999), where it was held that, in a case where the claimant 
was also a physician, and therefore a medical expert, the 
Board could consider the appellant's own personal interest; 
citing Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that while interest in the outcome of a proceeding 
"may affect the credibility of testimony it does not affect 
the competency to testify" (citations omitted)).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
(2) incurrence or aggravation of a disease or injury in 
service (lay or medical evidence); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence); 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; he has the 
disability at issue, identified as degenerative disc disease 
of the cervical and lumbar spine.  He does not satisfy the 
other two requirements for prevailing on a claim for service 
connection.  

There is no evidence of incurrence or aggravation of the 
degenerative disc disease in service, and in light of the 
argument being directed to secondary service connection, a 
determination of direct service connection is not material to 
this claim.  However, as noted in the 2003 VA examination, it 
is material that nearly 25 years passed following the 
veteran's separation from that brief period of active service 
before there appears well documented evidence of neck injury 
and resulting disability, and of recent lumbar spine injury, 
and there has been no competent medical opinion introduced 
into the record linking either to the service connected 
disability of the right knee.  

As the Board reported earlier, a VA examiner reviewed the 
veteran's record and expressed an opinion that discounted a 
relationship between the degenerative disc disease of the 
cervical and lumbar spine and his service-connected right 
knee disability.  Thus, the record as it now stands is devoid 
of any competent medical opinion relating degenerative disc 
disease of the cervical and lumbar spine to the service-
connected disability of the right knee, such that the 
degenerative disc disease would be secondary, or otherwise 
proximately related, thereto.

The veteran is a lay person who has expressed an opinion 
relating his cervical and lumbar spine degenerative disc 
disease to his service-connected disability of the right 
knee.  He is not shown to be competent to address such 
matters of causation or etiology, as they are within the 
expertise of a medical professional.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Similarly, the Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions, and certainly cannot 
oppose the competent VA medical opinion of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). 

The VA opinion is deemed competent as the examiner appeared 
to carefully consider the record in light of the veteran's 
contentions and offered a rationale that relied on the 
substantial amount of evidence that that been assembled.  The 
opinion clearly weighs against secondary service connection.  
Furthermore, the veteran was advised of the necessity of a 
medical nexus opinion and the record does not reflect that 
any such opinion was rendered, even if the clinical records 
surrounding the lower back injury he reported sustaining in 
1999 are viewed liberally.  Nothing in the contemporaneous 
record identified the right knee as initiating the fall that 
resulted in a lower back injury nor did subsequent interviews 
for SSA disability purposes expressly or implicitly raise the 
probability of a connection.  As for the neck, there was a 
well-documented history, well before he initially sought 
service connection, of disability that was not linked on any 
basis to the disability of the right knee. 

Simply put, in view of the evidentiary record and with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for degenerative disc 
disease or the cervical and lumbar spine as secondary to 
service-connected disability of the right knee.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.130(a) (2004).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for degenerative disc 
disease of the cervical and lumbar spine as secondary to a 
service-connected disability of the right knee.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for degenerative disc disease of the 
cervical spine secondary to the service-connected disability 
of the right knee is denied.

Service connection for degenerative disc disease of the 
lumbar spine secondary to the service-connected disability of 
the right knee is denied.



	                        
____________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


